Exhibit 10.2


Anchorage Capital Group, L.L.C.
610 Broadway
6th  Floor
New York, NY 10012
Tel: 212.432.4600
Fax: 212.432.4601

anchorage_logoa02.jpg [anchorage_logoa02.jpg]


 
 
 
 
 







June 6, 2018        


Conn's, Inc.
2445 Technology Forest Blvd., Suite 800
The Woodlands, Texas 77381




This Agreement is entered into as of June 6, 2018 (this "Agreement") between
Conn's, Inc., a Delaware corporation (the "Company"), and Anchorage Capital
Group, L.L.C. ("Anchorage" or "we"). We have discussed with you our desire to be
able to acquire shares of common stock, $0.01 par value per share (including
securities convertible or exercisable into shares of such common stock, the
"Common Stock"), of the Company. In consideration of and reliance upon the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged , the Company and Anchorage agree as follows:


1.
We acknowledge that, as of the date hereof, Anchorage, its funds and accounts
under management and its and their Affiliates and Associates (each, as defined
in Section 203 of the Delaware General Corporation Law ("Section 203")) and any
other person or entity through which any of them owns ("own" as used throughout
this Agreement, including the term "owner", as defined in Section 203) shares of
Common Stock (together, the "Restricted Persons") own less than 15% (the
"Threshold Percentage") of the outstanding Common Stock. We represent that as of
the date hereof, we are not a member of a group (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), a "Group") with respect to the Common Stock with any person other than
our funds and accounts under management and our and their Affiliates and
Associates .



2.
For purposes of this Agreement, provided that the ownership of the outstanding
Common Stock by the Restricted Persons exceeds the Threshold Percentage on or
before September 30, 2019 (the “Outside Date”), any acquisition of shares of
Common Stock (or instrument exercisable or convertible into Common Stock) by any
Restricted Person after the date of this Agreement and prior to the first date,
if ever, on which the Restricted Persons collectively own less than 10.0% of the
outstanding shares of Common Stock for a period of at least three consecutive
months, which acquisition does not, as to Associates to Anchorage's knowledge,
result in the Restricted Persons collectively owning more than 20% of the
outstanding shares of Common Stock (as adjusted to take into account any stock
split, stock






--------------------------------------------------------------------------------




dividend or distribution, reclassification , restructuring, combination,
exchange of shares or similar transaction) shall be a "Permitted Additional
Acquisition". The Company and the Board of Directors of the Company (the
"Board") have approved all Permitted Additional Acquisitions for purposes of
Section 203. The Company and Board represent, warrant and agree that, provided
that the ownership of the outstanding Common Stock by the Restricted Persons
exceeds the Threshold Percentage on or before the Outside Date, and the
Restricted Persons do not, as to Associates to Anchorage's knowledge, own at any
time after the date of this Agreement more than 20% of the outstanding shares of
Common Stock (as adjusted to take into account any stock split, stock dividend
or distribution, reclassification, restructuring, combination, exchange of
shares or similar transaction): (i) all Permitted Additional Acquisitions by any
of the Restricted Persons are approved for purposes of Section 203, (ii) each of
the Restricted Persons has been approved as an "interested stockholder" under
Section 203, and (iii) the Restricted Persons shall not be subject to any of the
limitations applicable to "interested stockholders" under Section 203 and shall
not be restricted from engaging in any "business combination " (as defined in
Section 203) with the Company as a result of any Permitted Additional
Acquisition. The Board shall not adversely modify, amend or revoke such
approvals.


3.
To the extent that any of the Restricted Persons acquire Common Stock such that
that as a result of such acquisition the Restricted Persons own more than 15% of
the outstanding Common Stock, and thereafter any of the Restricted Persons sells
shares such that as a result of such sale the Restricted Persons own less than
15% of the outstanding Common Stock, then all subsequent acquisitions of Common
Stock (or securities convertible or exercisable into Common Stock) by the
Restricted Persons that do not, as to Associates to Anchorage's knowledge,
result in the Restricted Persons owning more than 20% of the outstanding shares
of Common Stock (as adjusted to take into account any stock split, stock
dividend or distribution, reclassification, restructuring, combination, exchange
of shares or similar transaction), shall be Permitted Additional Acquisitions.
The Company may periodically request that Anchorage provide information to the
Company regarding the amount of Common Stock owned by Anchorage as of any date
or dates and Anchorage shall promptly provide such information to the Company
upon such requests.



4.
Except as otherwise set forth herein, Anchorage agrees that, until the earlier
of : (i) the termination of this Agreement and (ii) the Outside Date, Anchorage
shall not and shall cause its Affiliates not to, without the prior written
consent of the Company:



a.
make, or in any way participate, directly or indirectly, in any "solicitation"
(as such term is used in the proxy rules of the Securities and Exchange
Commission (the "SEC")) of proxies or consents, conduct or suggest any binding
or nonbinding referendum or resolution or seek to advise, encourage or influence
any individual, partnership, corporation, limited liability company, Group,
association or entity (collectively, a "Person") with respect to the voting of
any of the Common Stock;

b.
propose or nominate, or cause or encourage any Person to propose or nominate,
any candidates to stand for election to the Board, or seek the removal of any
member of the Board;

c.
vote for any nominee or nominees for election to the Board, other than those
nominated or supported by the Board;

d.
form, join or otherwise participate in any "partnership, limited partnership,
syndicate or other group" (other than any group that includes only some or all
of the Restricted Persons) within the meaning of Section 13(d)(3) of the
Exchange Act with respect to the Common Stock, or deposit any shares of Common
Stock in a voting trust or similar arrangement, or subject any shares of Common
Stock to any voting agreement or pooling






--------------------------------------------------------------------------------




arrangement, or grant any proxy with respect to any shares of Common Stock
(other than to a designated representative of the Company pursuant to a proxy
statement of the Company); provided that the foregoing shall not be deemed to
restrict any discussions or other interactions among the Restricted Persons and
any other Persons in connection with any debt securities or instruments of the
Company;
e.
separately, or in conjunction with any other person or entity in which it is or
proposes to be either a principal, partner or financing source or is acting or
proposes to act as broker or agent for compensation, propose publicly or
participate in, effect or seek to effect, any of the following involving the
Company or any of its material subsidiaries or its or their securities or a
material amount of the assets or businesses of the Company or any of its
material subsidiaries: any tender offer or exchange offer, rights offering,
spin-off, public offering of securities, merger, acquisition, business
combination, reorganization, restructuring, recapitalization, sale or
acquisition of material assets, liquidation or dissolution; provided, however,
that nothing herein shall limit the ability of Anchorage or any of its
Affiliates to propose, participate in, effect or seek to effect any such
transaction in connection with a potential restructuring of the Company
following the commencement, whether voluntary or involuntary, of any bankruptcy
or similar proceeding with respect to the Company, the appointment of a
receiver, trustee, assignee, liquidator or similar official with respect to the
Company, a general assignment by the Company for the benefit of its creditors,
or the Company admitting in writing that it is generally unable to pay its debts
as they become due;

f.
seek to call, or to request the call of, or call a special meeting of the
stockholders of the Company, or make a request for a list of the Company's
stockholders or other Company records;

g.
take any public action to act alone, as part of a Group or in concert with
others to control or seek to control, or to influence or seek to influence, the
management, the Board or the policies of the Company; provided, however, that
nothing herein shall prohibit Anchorage and its Affiliates, in a manner not for
the purpose of circumventing the provisions of this subparagraph (g), from
complying with legal or regulatory requirements, including, without limitation,
the filing of any report or schedule required to be filed with the SEC;

h.
transfer, pledge, hypothecate, encumber, assign, or otherwise dispose of,
directly or indirectly, any shares of Common Stock to (x) any person that
Anchorage can determine from publicly available information beneficially owns,
or as a result of such transfer or other disposition would beneficially own,
14.99% or more of the then-outstanding shares of Common Stock or (y) any person
that reasonably can be determined from publicly available information is an
Affiliate or Associate of such stockholder described in the foregoing clause
(x); provided, that, for the avoidance of doubt, nothing herein shall be deemed
to prohibit Anchorage and its Affiliates from holding shares of Common Stock in
margin accounts in the ordinary course of business;

i.
sell, offer or agree to sell all or substantially all, directly or indirectly,
through swap or hedging transactions, derivative agreements or otherwise, voting
rights decoupled from the underlying Common Stock held by Anchorage and its
Affiliates to any third party;

j.
publicly request or express a desire that the Company amend, waive, grant any
consent under or otherwise not enforce any provision of this Section 4; or

k.
otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.






--------------------------------------------------------------------------------




Notwithstanding the foregoing, nothing in this Agreement shall in any way be
deemed to limit the ability of Anchorage or any of its Affiliates to (i) vote or
tender shares of Common Stock in its sole discretion, except as provided in
Section 4(c), (ii) make any public statement or announcement with respect to an
Extraordinary Transaction (as defined below) proposed by the Company that
requires a vote of the Company's stockholders and that is publicly announced by
the Company after the date of this Agreement or (iii) engage in any Open Market
Transaction.


5.
The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
Agreement, and that in addition to all other remedies which we or the Company
may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.

6.
It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

7.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.

8.
This Agreement, including, without limitation, the provisions of this Paragraph
8, may not be amended, modified, terminated or waived, in whole or in part,
except upon the prior approval of a majority of the members of the Board who are
not Associates or Affiliates of ours and who have not been nominated to serve on
the Board by us or any of our Affiliates, Associates or any persons with whom we
have formed a Group (the "Disinterested Directors") and by a separate writing
signed by the Company, if so authorized by such Disinterested Directors, and us
expressly so amending, modifying, terminating or waiving such agreement or any
part hereof. Any amendment, modification, termination or waiver of this
Agreement or any part hereof made that does not comply with the provisions of
this Paragraph 8 shall be void and of no legal effect. Notwithstanding anything
herein to the contrary, this Agreement shall terminate and cease to be of any
further effect immediately upon the acquisition by any of the Restricted Persons
of shares of Common Stock (or securities convertible or exercisable into Common
Stock) that does not constitute a Permitted Additional Acquisition.

9.
This Agreement will be binding upon the parties hereto and their respective
heirs, successors and assigns, and will inure to the benefit of the parties
hereto (and in our case, the Restricted Persons) and their respective heirs,
successors and assigns; provided, however, that Anchorage may not assign, or
cause to be assigned, any of its rights under this Agreement or delegate, or
cause to be delegated, any of the obligations relating to Anchorage or its
Affiliates under this Agreement by operation of law or otherwise, without the
prior written consent of the Company. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than Anchorage and the
Company and their respective permitted successors and permitted assigns, any
right or remedy under or by reason of this Agreement.

10.
For purposes of this Agreement, (i) "Extraordinary Transaction" means any
merger, consolidation, amalgamation, arrangement, tender or exchange offer,
purchase, disposition, sale or transfer of assets or securities, dissolution,
liquidation, reorganization, recapitalization, change in authorized or
outstanding capital stock, issuances of capital stock other than in employee or
director compensatory plans, dividend, share repurchase or other business
combination or transaction involving the Company, its subsidiaries or its
business and (ii) "Open Market Transaction" means any purchase or sale of debt
or securities (i) from the Company or its agent or (ii) on a securities






--------------------------------------------------------------------------------




exchange or trading system where the identity of the counterparty to such
purchase or sale is unknown to any Restricted Person.
11.
This Agreement may be executed in two (2) or more counterparts (including by
means of facsimile), each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument. Receipt of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
this executed Agreement shall be deemed to be originals thereof.

12.
Each party agrees and consents to the exclusive jurisdiction of and venue in the
Court of Chancery of the State of Delaware for the purposes of any action, suit
or proceeding arising out of or relating to this Agreement. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without regards to its conflicts of law principles.





[Remainder of Page Intentionally Left Blank]




    
Very truly yours,
 
 
 
ANCHORAGE CAPITAL GROUP, L.L.C.
 
 
 
By:
/s/ Daniel Allen
 
Name:
Daniel Allen
 
Title:
President
 












 
Confirmed and agreed to as of the date first written above:
  
 
 
 
 
 
 
 
 
 
 
 
 
CONN'S, INC.
 
 
 
 
 
 
By:
/s/ Mark Prior
 
 
Name:
Mark Prior
 
 
Title:
VP, General Counsel
 






